Title: From Thomas Jefferson to James Maxwell, 12 August 1780
From: Jefferson, Thomas
To: Maxwell, James



Sir
Richmond August 12th. 1780

The enclosed Letter, giving a very unfavorable account of the situation of [the] Diligence and Accomack gallies, and pointing out the immediate necessity of interposition; I take the liberty of transmitting to you. If it shall be found that both gallies are deserted by the men, it may be worthy consideration whether it woud not be better to bring both to the western shore. I am sir, your very humble servant,

Th: Jefferson

